UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4552


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONALD SHANE JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:13-cr-00152-RBH-1)


Submitted:   December 16, 2013            Decided:   January 13, 2014


Before GREGORY, SHEDD, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant.    William E. Day, II, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald     Shane     Johnson       pled   guilty    without      a   plea

agreement to failure to register as a sex offender, in violation

of 18 U.S.C. § 2250(a).              He was sentenced to imprisonment of

twelve months and one day.            Johnson now appeals.            His attorney

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),    raising     three     issues    but   stating     that    there    are   no

meritorious issues for appeal.             Johnson was advised of his right

to file a pro se supplemental brief, but he has not filed such a

brief.    We affirm.

            Johnson’s arguments on appeal have no merit.                     He first

contends that the district court did not comply with Fed. R.

Crim. P.    11.      Our    review    of   the    transcript    of    the    Rule   11

proceeding reveals, however, that the court fully complied with

the Rule and, further, that Johnson’s plea was knowingly and

voluntarily entered.

            Johnson next argues that his sentence is unreasonable.

Our   review      of       the     record,       including     the     presentence

investigation     report     and    the    sentencing   transcript,         discloses

that his sentence was procedurally and substantively reasonable

and that the court did not abuse its discretion in imposing a

sentence below Johnson’s Guidelines range.                 See United States v.

Diosdado-Star, 630 F.3d 359, 363 (4th Cir. 2011).



                                           2
               Finally,        we     reject       Johnson’s        argument       that     the

district court erred when it imposed as special conditions of

release the requirements that he undergo sex offender treatment

and pay for sex offender, substance abuse, and mental health

treatment in accordance with the Probation Office’s directive.

First,    in    light     of    the      recent     nature     of    the    underlying      sex

offense      and   Johnson’s         subsequent,       inappropriate         contact       with

minors    following        that          conviction,       mandating         sex     offender

treatment did not constitute an abuse of discretion warranting

remand.        See United State v. Morales-Cruz, 712 F.3d 71, 74-76

(1st Cir. 2013).          Second, requiring offenders to pay for all or

part of court-ordered treatment is statutorily authorized and

does   not     constitute       an     improper      delegation        to   the     Probation

Office of the district court’s authority.                           See 18 U.S.C. § 3672

(2006);   United     States         v.     Smith,    55   Fed.      App’x    716    (5th    Cir

2002).         Accordingly,           we    discern       no     abuse      of     discretion

warranting remand with respect to this special condition.

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We therefore affirm Johnson’s conviction and sentence.

This court requires that counsel inform Johnson, in writing, of

his right to petition the Supreme Court of the United States for

further review.         If Johnson requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

                                               3
then counsel may move in this court for leave to withdraw from

representation.     Counsel’s motion must state that a copy of the

motion was served on Johnson.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     4